ORDER

This matter came before the Court on the Joint Petition for Suspension by consent submitted by the Attorney Grievance Commission of Maryland, Petitioner and Marsden Smith Coates, Respondent. The Court having considered the Petition, it is this 8th day of September, 2003
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Marsden Smith Coates, be, and he hereby is, suspended from the practice of law for a period of one year, effective thirty days from the date of this Order, for his violation of Rules 1.1, 1.2, 1.3, 1.4, 1.15 and 5.3(b) of the Maryland Rules of Professional Conduct and Maryland Rule 16-607 by his neglectful handling and lack of communication with clients in two matters, his failure to place a retainer in his escrow account and his commingling of the personal funds in his escrow account, and it is further
ORDERED, that a judgment for costs in the amount of $210.00 is entered in favor of the Petitioner against the Respondent, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Marsden Smith Coates from the register of attorneys and shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.